Exhibit 10.5

SECURITY AGREEMENT

          SECURITY AGREEMENT (this “Agreement”), dated as of July 6, 2005, made
by each of the signatories party hereto (including any permitted successors and
assigns, collectively, the “Grantors” and each a “Grantor”), in favor of Bank of
America, N.A., as Administrative Agent (“Administrative Agent”), for the ratable
benefit of each Secured Lender (as hereinafter defined) (the Administrative
Agent, in said capacity, herein also referred to, from time to time, as the
“Secured Party”).

BACKGROUND.

          A.          Bank of America, N.A., as the Administrative Agent, Swing
Line Lender and L/C Issuer, the Lenders party thereto, and Texas
Industries, Inc., a Delaware corporation (the “Borrower”), entered into the
Credit Agreement dated as of June 30, 2005, (said Credit Agreement, as it may be
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, being the “Credit Agreement”).

          B.          It is the intention of the parties hereto that this
Agreement create a first priority security interest in property of the Grantors
in favor of the Secured Party for the ratable benefit of the Secured Lenders
securing the payment and performance of the Secured Obligations.

          C.          It is a condition precedent to effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered this Agreement.

AGREEMENT.

          NOW, THEREFORE, in consideration of the premises set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in order to induce certain of the Secured Lenders
to make the Loans and the L/C Issuer to issue Letters of Credit under the Credit
Agreement and to extend other credit accommodations under the Loan Documents,
each Grantor hereby agrees with the Secured Party, for the ratable benefit of
the Secured Lenders, as follows:

ARTICLE I

DEFINITIONS

          1.1.          Definitions.  For purposes of this Agreement:

          “Accession” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an accession (as defined in the UCC), and (whether or not included in that
definition), a good that is physically united with another good in such a manner
that the identity of the original good is not lost.

          “Account” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account (as defined in the UCC), and (whether or not included in such
definition), a right to payment of a monetary obligation, whether or not earned
by performance for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, and for service rendered or to be rendered,
and all right, title, and interest in any returned property, together with all
rights, titles, securities, and guarantees with respect thereto, including any
rights to stoppage in transit, replevin, reclamation, and resales, and all
related Liens whether voluntary or involuntary.

1

--------------------------------------------------------------------------------




          “Account Debtor” means any Person who is or who may become obligated
to each Grantor under, with respect to or on account of an Account.

          “Chattel Paper” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to chattel paper (as defined in the UCC), and (whether or not included in
such definition), a Record or Records that evidence both a monetary obligation
and a security interest in specific Goods, a security interest in specific Goods
and Software used in the Goods, or a lease of specific Goods.

          “Collateral” means all (a) Accounts, (b) Accessions,  (c) Chattel
Paper, (d) Commercial Tort Claims, including but not limited to the specific
Commercial Tort Claims described on Schedule 7, (e) Commodity Accounts,
(f) Commodity Contracts, (g) Deposit Accounts, (h) Documents, (i) Equipment,
(j) Financial Assets, (k) General Intangibles, (l) Goods, (m) Intellectual
Property, (n) Instruments, (o) Inventory,  (p) Investment Property, (q) Letters
of Credit, (r) Letter-of-Credit Rights, (s) Payment Intangibles, (t) Permits,
(u) Securities, (v) Securities Accounts, (w) Security Entitlements,
(x) Software, (y) supporting obligations, (z) cash and cash accounts,
(aa) Proceeds, (ab) products, (ac) Collateral Records, (ad) Insurance,
(ae) Money, and (af) Pledged Equity Interests.

          “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

          “Commercial Tort Claim” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a commercial tort claim (as defined in the UCC), and
(whether or not included in such definition), all claims arising in tort with
respect to which the claimant (a) is an organization, or (b) an individual and
the claim (i) arose in the course of the claimant’s business or profession, and
(ii) does not include damages arising out of personal injury to or the death of
an individual.

          “Commodity Account” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a commodity account (as defined in the UCC), and (whether or
not included in such definition), an account maintained by a Commodity
Intermediary in which a Commodity Contract is carried for a Commodity Customer.

          “Commodity Contract” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a commodity future contract, an option on a commodity
futures contract, a commodity option, or any other contract if the contract or
option is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities Laws, or (b) traded on a foreign commodity board of trade, exchange,
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

2

--------------------------------------------------------------------------------




          “Commodity Customer” means a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

          “Commodity Intermediary” means (a) a Person that is registered as a
futures commission merchant under the federal commodities Laws or (b) a Person
that in the ordinary course of its business provides clearance or settlement
services for a board of trade that has been designated as a contract market
pursuant to federal commodities Laws.

          “Copyright License” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by each
such Grantor or which each such Grantor otherwise has the right to license, or
granting any right to each such Grantor under any Copyright now or hereafter
owned by any third party, and all rights of each such Grantor under any such
agreement.

          “Copyrights” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to (a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise
set forth on Schedule 5(d), (b) all registrations and applications for
registration of any such copyright in any Governmental Authority, including
registrations, recordings, supplemental registrations, and pending applications
for registration in any jurisdiction, and (c) all rights to use and/or sell any
of the foregoing.

          “Deposit Account” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a deposit account (as defined in the UCC), and (whether or not included
in such definition), a demand, time, savings, passbook, or similar account
maintained at a bank (as defined in the UCC).

          “Document” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a document (as defined in the UCC), and (whether or not included in such
definition), a document of title, bill of lading, dock warrant, dock receipt,
warehouse receipt, or order for the delivery of Goods.

          “Electronic Chattel Paper” means all right, title, and interest of
each Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to electronic chattel paper (as defined in the UCC), and
(whether or not included in such definition), chattel paper evidenced by a
Record or Records consisting of information stored in electronic medium.

          “Entitlement Holder” means a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary. If a Person acquires a Security Entitlement by virtue
of Section 8.501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

3

--------------------------------------------------------------------------------




          “Equipment” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to equipment (as defined in the UCC), and (whether or not included in such
definition), all Goods other than Inventory or consumer goods, and all
improvements, accessions, or appurtenances thereto. 

          “Financial Asset” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a financial asset (as defined in the UCC), and (whether or not included
in such definition), (a) a Security, (b) an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment, or (c) any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
financial asset under Chapter 8 of the UCC. As the context requires, “Financial
Asset” means either the interest itself or the means by which a Person’s claim
to it is evidenced, including a certificated or uncertificated Security, a
certificate representing a Security, or a Security Entitlement.

          “General Intangible” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a general intangible (as defined in the UCC), and (whether
or not included in such definition) all personal property, including things in
action, other than Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Goods, Instruments, Investment Property, Letter-of-Credit
Rights, Letters of Credit, Money, and oil, gas or other minerals before
extraction.

          “Goods” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
goods (as defined in the UCC), and (whether or not included in such definition),
all things that are movable when a security interest attaches.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

          “Instrument” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an instrument (as defined in the UCC), and (whether or not included in such
definition), a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in ordinary course of business is transferred by
delivery with any necessary indorsement or assignment.

          “Insurance” shall mean all right, title and interest to insurance
policies covering any or all of the Collateral (regardless of whether the
Secured Party is the loss payee thereof).

4

--------------------------------------------------------------------------------




          “Intellectual Property” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to all Patents, Copyrights, Licenses, Trademarks, Trade
Secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

          “Inventory” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to inventory (as defined in the UCC), and (whether or not included in such
definition), Goods that (a) are leased by a Person as lessor, (b) are held by a
Person for sale or lease or to be furnished under a contract of service, (c) are
furnished by a Person under a contract of service, or (d) consist of raw
materials, work in process, or materials used or consumed in a business,
including packaging materials, scrap material, manufacturing supplies and spare
parts, and all such Goods that have been returned to or repossessed by or on
behalf of such Person.

          “Investment Property” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to investment property (as defined in the UCC), and (whether or
not included in such definition), a Security (whether certificated or
uncertificated), a Security Entitlement, Securities Account, and Pledged Debt.

          “Letter of Credit” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a letter of credit (as defined in the UCC). 

          “Letter-of-Credit Right” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a letter-of-credit right (as defined in the UCC), and
(whether or not included in such definition), (a) a right to payment or
performance under a letter of credit, whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance, and
(b) the right of a beneficiary to demand payment or performance under a letter
of credit.

          “License” means any Patent License, Trademark License, Copyright
License, or other similar license or sublicense.

          “Money” shall mean “money” as defined in the UCC.

          “Patent License” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to any written agreement, now or hereafter in effect, granting to any third
party any right to make, use or sell any invention on which a Patent, now or
hereafter owned by each such Grantor or which each such Grantor otherwise has
the right to license, is in existence, or granting to each such Grantor any
right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of each such Grantor
under any such agreement.

5

--------------------------------------------------------------------------------




          “Patents” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to (a) all letters patent of any Governmental Authority set forth on
Schedule 5(b), all registrations and recordings thereof, and all applications
for letters patent of any Governmental Authority set forth on Schedule 5(c), and
(b) all reissues, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

          “Payment Intangible” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to a payment intangible (as defined in the UCC), and (whether
or not included in such definition), a General Intangible under which the
Account Debtor’s principal obligation is a monetary obligation.

          “Permit”  means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any authorization, consent, approval, permit, license or exemption of,
registration or filing with, or report or notice to, any Governmental Authority.

          “Pledged Debt” shall mean all indebtedness owed to such Grantor, the
instruments evidencing such indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness.

          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests, provided,
however, notwithstanding anything herein to the contrary, the amount of pledged
equity interests of any Foreign Subsidiary pledged by any Grantor shall be
limited to 66% of the issued and outstanding equity interests of such Foreign
Subsidiary owned by such Grantor.

          “Pledged LLC Interests” shall mean, with respect to each Grantor, all
interests of such Grantor in any limited liability company and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any Securities Intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, provided, however, notwithstanding anything
herein to the contrary, the amount of pledged limited liability company
interests of any Foreign Subsidiary pledged by any Grantor shall be limited to
66% of the issued and outstanding limited liability company interests of such
Foreign Subsidiary owned by such Grantor.

          “Pledged Partnership Interests” shall mean, with respect to each
Grantor, all interests of such Grantor in any general partnership, limited
partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership or on the books and
records of any Securities Intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests, provided, however, notwithstanding anything herein to the
contrary, the amount of pledged general partnership, limited partnership,
limited liability partnership or other partnership interests of any Foreign
Subsidiary pledged by any Grantor shall be limited to 66% of the issued and
outstanding general partnership, limited partnership, limited liability
partnership or other partnership interests of such Foreign Subsidiary owned by
such Grantor.

6

--------------------------------------------------------------------------------




          “Pledged Stock” shall mean, with respect to each Grantor, all shares
of capital stock owned by such Grantor and the certificates, if any,
representing such shares and any interest of such Grantor on the books of the
issuer of such shares or on the books of any Securities Intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares, provided, however, notwithstanding anything
herein to the contrary, the amount of pledged capital stock of any Foreign
Subsidiary pledged by any Grantor shall be limited to 66% of the issued and
outstanding capital stock of such Foreign Subsidiary owned by such Grantor.

          “Pledged Trust Interests” shall mean, with respect to each Grantor,
all interests of such Grantor in a business trust or other trust (other than TXI
Capital Trust I) and the certificates, if any, representing such trust interests
and any interest of such Grantor on the books and records of such trust or on
the books and records of any Securities Intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.

          “Proceeds” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to proceeds (as defined in the UCC), and (whether or not included in such
definition), (a) whatever is acquired upon the sale, lease, license, exchange,
or other disposition of the Collateral, (b) whatever is collected on, or
distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) insurance payable by reason of the loss or nonconformity of,
defects or infringement of rights in, or damage to the Collateral, and (f) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.

          “Release Date” means the date upon which all of the Secured
Obligations are paid in full, the Commitment of each Lender is terminated and
all Letters of Credit have expired or terminated.

          “Secured Lender” or “Secured Lenders” means (a) Administrative Agent,
(b) Lenders, (c) L/C Issuer, (d) Swing Line Lender, (e) any Affiliate of any
Lender that is a party to any Swap Contract (provided that such Lender was a
Lender at the time such Swap Contract was entered into) with any Grantor or any
other Subsidiary of the Borrower, and (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document.

7

--------------------------------------------------------------------------------




          “Secured Obligations” means, collectively, (a) the Obligations, and
(b) any and all out-of-pocket expenses (including, without limitation, expenses
and counsel fees and expenses of any Secured Lender) incurred by any Secured
Lender in enforcing its rights under this Agreement.

          “Securities Account” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to an account to which a Financial Asset is or may be credited
in accordance with an agreement under which the Person maintaining the account
undertakes to treat the Person for whom the account is maintained as entitled to
exercise rights that comprise the Financial Asset.

          “Securities Collateral” has the meaning specified in Section 4.5.

          “Securities Intermediary” means (a) a clearing corporation, or (b) a
Person, including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

          “Security” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any obligations of an issuer or any shares, participations or other interests
in an issuer or in property or an enterprise of an issuer which (a) are
represented by a certificate representing a security in bearer or registered
form, or the transfer of which may be registered upon books maintained for that
purpose by or on behalf of the issuer, (b) are one of a class or series or by
its terms is divisible into a class or series of shares, participations,
interests or obligations, and (c)(i) are, or are of a type, dealt with or traded
on securities exchanges or securities markets or (ii) are a medium for
investment and by their terms expressly provide that they are a security
governed by Chapter 8 of the UCC.

          “Security Entitlements” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to the rights and property interests as and of an Entitlement
Holder with respect to a Financial Asset.

          “Software” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to software (as defined in the UCC), and (whether or not included in such
definition), a computer program (including both source and object code) and any
supporting information provided in connection with a transaction relating to the
program.

          “Tangible Chattel Paper” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to tangible chattel paper (as defined in the UCC), and (whether
or not included in such definition), chattel paper evidenced by a Record or
Records consisting of information that is inscribed on a tangible medium.

          “Trade Secrets” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to trade secrets, all know-how, inventions, processes, methods, information,
data, plans, blueprints, specifications, designs, drawings, engineering reports,
test reports, materials standards, processing standards and performance
standards, and all Software directly related thereto, and all Licenses or other
agreements to which such Grantor is a party with respect to any of the
foregoing.

8

--------------------------------------------------------------------------------




          “Trademark License” means all right, title, and interest of each
Grantor (in each case whether now or hereafter existing, owned, arising, or
acquired) in and to any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by such
Grantor or which such Grantor otherwise has the right to license, or granting to
such Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

          “Trademarks” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof set forth on
Schedule 5(a), and all registration and recording applications filed with any
Governmental Authority in connection therewith, and all extensions or renewals
thereof, (b) all goodwill associated therewith or symbolized thereby, (c) all
other assets, rights and interests that uniquely reflect or embody such
goodwill, (d) all rights to use and/or sell any of the foregoing, and (e) the
portion of the business to which each trademark pertains.

          “UCC” means Chapters 8 and 9 of the Uniform Commercial Code as in
effect from time to time in the State of Texas.

          1.2.          Other Definitional Provisions.  Capitalized terms not
otherwise defined herein have the meaning specified in the Credit Agreement,
and, to the extent of any conflict, terms as defined in the Credit Agreement
shall control (provided, that a more expansive or explanatory definition shall
not be deemed a conflict).

          1.3.          Construction.  Unless otherwise expressly provided in
this Agreement or the context requires otherwise, (a) the singular shall include
the plural, and vice versa, (b) words of a gender include the other gender,
(c) monetary references are to Dollars, (d) time references are to Dallas time,
(e) references to “Articles,” “Sections,” “Exhibits,” and “Schedules” are to the
Articles, Sections, Exhibits, and Schedules of and to this Agreement,
(f) headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof,
(g) references to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns, that
Person as a debtor-in possession, and any receiver, trustee, liquidator,
conservator, custodian, or similar party appointed for such Person or all or
substantially all of its assets, (h) references to any Law include every
amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or restatement to it made in accordance with the Credit
Agreement and such Loan Document, and (j) the inclusion of Proceeds in the
definition of “Collateral” shall not be deemed a consent by the Secured Lenders
to any sale or other disposition of any Collateral not otherwise specifically
permitted by the terms of the Credit Agreement or this Agreement.  This
Agreement is a Loan Document.

9

--------------------------------------------------------------------------------




ARTICLE II

GRANT OF SECURITY INTEREST

          2.1.          Assignment and Grant of Security Interest. As security
for the payment and performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby assigns to, and pledges and grants to Secured
Party, for its benefit and the ratable benefit of the other Secured Lenders:

 

               (a)          a security interest in the entire right, title, and
interest of Grantor in and to all Collateral of each such Grantor, whether now
or hereafter existing, owned, arising or acquired (provided, the amount of
Equity Interests of any Foreign Subsidiary pledged by such Grantor hereunder
shall be limited to 66% of the issued and outstanding Equity Interests of such
Foreign Subsidiary owned by such Grantor); and

 

 

 

               (b)          an irrevocable royalty-free right and license to
use, upon the occurrence and during continuance of an Event of Default, the
Intellectual Property worldwide and to enable Administrative Agent to exercise
its rights and remedies with respect to the Collateral as Administrative Agent
reasonably deems necessary or appropriate.

          The Collateral shall not include any agreement, license or permit
which by Law or its terms validly prohibits the granting of a security interest
therein unless a consent to the security interest and pledge hereunder has been
obtained; provided that the foregoing limitation shall not affect, limit,
restrict, or impair the grant by each Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition on such grant is rendered ineffective by the UCC or other applicable
Law.  Collateral shall not include any general intangibles to the extent the
grant by such Grantor of a security interest pursuant to this Agreement in such
general intangibles is expressly prohibited or restricted, unless such
prohibition or restriction is rendered ineffective pursuant to Section 9.408 of
the UCC, provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a security interest pursuant to
this Agreement in any money or other amounts due or sums due in respect of such
general intangible under Section 9.408 of the UCC.

          2.2.          Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by any Secured Lender of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in such Grantor’s
Collateral, and (c) no Secured Lender shall have any obligation or liability
under the contracts and agreements included in such Grantor’s Collateral by
reason of this Agreement, nor shall any Secured Lender be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

10

--------------------------------------------------------------------------------




          2.3.          Delivery of Pledged Equity Interests.  All certificates
or Instruments constituting or evidencing the Pledged Equity Interests shall be
delivered to and held by or on behalf of Administrative Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by undated and duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Administrative Agent.  If an
Event of Default exists, Administrative Agent has the right, without notice to
any Grantor, to transfer to or to register in the name of Administrative Agent
or any of its nominees any or all of such Collateral.  In addition,
Administrative Agent has the right at any time, with the consent of the Borrower
prior to an Event of Default, to exchange certificates or instruments
representing or evidencing Pledged Equity Interests for certificates or
instruments of smaller or larger denominations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          3.1.          Representations and Warranties.  Each Grantor represents
and warrants to each Secured Lender with respect to itself and the Collateral
owned by it that:

 

               (a)          This Agreement and the grant of the security
interest pursuant to this Agreement in the Collateral create a valid first
priority security interest (other than such Collateral that would require the
execution of a control agreement or would require that the Secured Party takes
possession of for such first priority security interest) in favor of the Secured
Party for the ratable benefit of the Secured Lenders in the Collateral (subject
to Permitted Liens), securing the payment and performance of the Secured
Obligations, and all filings and other actions necessary to perfect and protect
such security interest and such priority have been duly taken (or will be taken
upon each Grantor obtaining rights in Collateral after the date hereof) and,
upon the filing of a UCC-1 financing statements for such Grantor, in the form
delivered by such Grantor to the Administrative Agent on or prior to the Closing
Date and in the filing offices listed on Schedule 1, Section (g), and delivery
to and continuing possession by the Administrative Agent of all certificates
evidencing the Pledged Equity Interests (together with executed stock powers),
all filings and other actions necessary to perfect and protect such security
interest and such priority (subject to execution of a control agreement or
possession by the Secured Party) have been duly taken (or will be taken upon any
Grantor obtaining rights in Collateral after the date hereof), subject, however,
with respect to Proceeds, to the provisions of Section 9.315 of the UCC.

 

 

 

               (b)          Each Grantor has good and indefeasible title to, or
a valid leasehold interest in, all of the Collateral free and clear of any Lien,
except for Permitted Liens.  No Grantor has granted a security interest or other
Lien in or made an assignment of any of the Collateral (except for Permitted
Liens).  No Grantor has entered into nor is it or any of its property subject to
any agreement limiting the ability of such Grantor to grant a Lien in any
property of such Grantor, or the ability of such Grantor to agree to grant or
not grant a Lien in any property of such Grantor (in each case, except as
permitted by the Credit Agreement).  None of the Collateral is consigned Goods
or subject to any agreement of repurchase, except in the ordinary course of
business, nor is any Collateral subject to any dispute, defense, or
counterclaim.  No effective financing statement or other similar document used
to perfect and preserve a security interest or other Lien under the Laws of any
jurisdiction covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed (i) pursuant to this
Agreement or other Loan Document, (ii) relating to Permitted Liens or (iii)
pursuant to the Existing Credit Agreement.  Except as permitted under the Credit
Agreement, each Grantor has not sold any interest in any of its Accounts (other
than past due or doubtful Accounts assigned to third parties for collection),
Chattel Paper, promissory notes, or Payment Intangibles, or consigned any of its
Inventory.

11

--------------------------------------------------------------------------------




 

               (c)          All of the Pledged Equity Interests have been duly
and validly issued, and the Pledged Stock is fully paid and nonassessable.  All
of the Pledged Equity Interests consisting of certificated securities have been
delivered to the Administrative Agent.  Other than Pledged Partnership
Interests, Pledged LLC Interests and Pledged Trust Interests constituting
General Intangibles, there are no Pledged Equity Interests other than that
represented by certificated securities in the possession of the Administrative
Agent.  There are no restrictions in any Organization Document governing any
Pledged Equity Interest or any other document related thereto which would limit
or restrict (i) the grant of a Lien in the Pledged Equity Interests, (ii) the
perfection of such Lien or (iii) the exercise of remedies in respect of such
perfected Lien in the Pledged Equity Interests as contemplated by this Agreement
that have not been waived.  Upon the exercise of remedies in respect of Pledged
Partnership Interests, Pledged LLC Interests and Pledged Trust Interests, a
transferee or assignee of a partnership interest, a membership interest, or a
trust interest, as the case may be, of such partnership, limited liability
company or trust, as the case may be, shall become a partner, member, trustee,
beneficiary or settlor, as the case may be, of such partnership, limited
liability company or trust, as the case may be, entitled to participate in the
management thereof to the extent such partnership, membership or trust interest
would otherwise permit such transferee or assignee to participate in management,
and, upon the transfer of the entire interest of such Grantor, such Grantor
ceases to be a partner, member, trustee, beneficiary or settlor, as the case may
be.

 

 

 

               (d)          Schedule 1 states the exact name of each Grantor, as
such name appears in its currently effective organizational documents as filed
with the appropriate authority of the jurisdiction of each Grantor’s
organization.  Schedule 1, Section (a) states the jurisdiction of organization
of each Guarantor.  Schedule 1, Section (b) sets forth the type of entity and
each other name each Grantor has had in the past two years, together with the
date of the relevant change.  Except as set forth in Schedule 1, Section (c),
each Grantor has not changed its identity or type of entity in any way within
the past two years.  Changes in identity or type of entity include mergers,
consolidations, acquisitions (including both equity and asset acquisitions), and
any change in the form, nature, or jurisdiction of organization.  Schedules 1
and 2 contain the information required by this Section as to each acquiree or
constituent party to a merger, consolidation, or acquisition within the
preceding two years. Schedule 1, Section (d) states all other names (including
trade, assumed, and similar names) used by each Grantor or any of its divisions
or other business units at any time during the past two years.  Schedule 1,
Section (e) states the Federal Taxpayer Identification Number of each Grantor. 
Schedule 1, Section (f) states the corporate or other organizational number of
each Grantor.

12

--------------------------------------------------------------------------------




 

               (e)          As of the Closing Date, the chief executive office
of each Grantor is located at the address stated on Schedule 2, Section (a). 
Schedule 2, Section (b) states all locations where each Grantor maintains any
books or records relating to all Accounts (with each location at which Chattel
Paper, if any, is kept being indicated by an “*”).  As of the Closing Date,
Schedule 2, Section (c) states all locations where each Grantor maintains any
Equipment or Inventory.  As of the Closing Date, Schedule 2, Section (d) states
all the places of business of each Grantor or other locations of Collateral not
identified in Schedule 2, Sections 2(a), (b), or (c). As of the Closing Date,
Schedule 2, Section (e) states the names and addresses of all Persons other than
each Grantor who have possession of any of the Collateral or other property of
each such Grantor.

 

 

 

               (f)          As of the Closing Date, all Accounts have been
originated by each Grantor and all Inventory has been acquired by each Grantor
in the ordinary course of business.

 

 

 

               (g)          As of the Closing Date, each Grantor has exclusive
possession and control of the Equipment and Inventory pledged by it hereunder,
other than Equipment temporarily out of service or out for repair and Inventory
in the hands of third party processors, transporters or storage providers.

 

 

 

               (h)          As of the Closing Date, Schedule 3 is a complete and
correct list of all the issued and outstanding stock, partnership interests,
limited liability company membership interests, or other equity interest owned
by each Grantor and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests.  Also set forth on
Schedule 3 is each equity investment of each Grantor that represents 50% or less
of the equity of the entity in which such investment was made as of the Closing
Date.

 

 

 

               (i)          As of the Closing Date, Schedule 4 is a complete and
correct list of each promissory note and other instruments evidencing
indebtedness owed to and held by each Grantor (excluding all intercompany notes
and other instruments between each Grantor and each Subsidiary, and each
Subsidiary and each other Subsidiary).

 

 

 

               (j)          As of the Closing Date, Schedule 5(a) is a complete
and correct list of each material Trademark registration and material Trademark
application in which each Grantor has any interest (whether as owner, licensee,
or otherwise), including the name of the registered owner and the nature of each
Grantor’s interest if not owned by the Grantor, the registered or applied for
Trademark, the Trademark application serial and/or registration number, the date
of the Trademark application and/or registration, and the country or state
registering the Trademark or with which the Trademark application was filed.

 

 

 

               (k)         As of the Closing Date, Schedule 5(b) is a complete
and correct list of each material Patent in which each Grantor has any interest
(either as owner or licensee), including the name of the registered owner and
the nature of Grantor’s interest if not owned by Grantor, the Patent number, the
date of Patent issuance, and the country issuing the Patent.

13

--------------------------------------------------------------------------------




 

               (l)          As of the Closing Date, Schedule 5(c) is a complete
and correct list of each material Patent application in which each Grantor has
any interest (either as owner or licensee), including the name of the Person
applying to be the registered owner and the nature of each Grantor’s interest if
not owned by the Grantor, the Patent application number, the date of Patent
application filing, and the country with which the Patent application was filed.

 

 

 

               (m)        As of the Closing Date, Schedule 5(d) is a complete
and correct list of each material Copyright (including the related registration
and Copyright application, if any) in which each Grantor has any interest
(either as owner or licensee), including the name of the registered owner and
the nature of Grantor’s interest if the Grantor is not the owner, the title of
the work which is the subject of the registered or applied for Copyright, the
date of Copyright issuance, the registration number (if applicable) and the
country issuing the Copyright or with which the Copyright application was filed.

 

 

 

               (n)         As of the Closing Date, Schedule 5(e) is a complete
and correct list of all allegations of use under Section 1(c) or 1(d) of the
Trademark Act (15 U.S.C. §1051, et seq.) filed by each Grantor.

 

 

 

               (o)         As of the Closing Date, Schedule 6 is a complete and
correct list of all material Software (other than non-custom generally available
Software) in which each Grantor has any interest (either as owner or licensee),
including the name of the licensor and the escrow agent under the applicable
Software escrow agreement (if any).

 

 

 

               (p)         As of the Closing Date, Schedule 7 is a complete and
correct list of all Commercial Tort Claims in which each Grantor has any
interest, including the complete case name or style, the case number, and the
court or other tribunal in which the case is pending.

 

 

 

               (q)         As of the Closing Date, except as set forth on
Schedule 8, no consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required (i) for the pledge by each Grantor of the Collateral pledged by it
hereunder, for the grant by each Grantor of the security interest granted
hereby, or for the execution, delivery, or performance of this Agreement by each
Grantor, (ii) for the perfection or maintenance of the pledge, assignment, and
security interest created hereby (including the first priority nature of such
pledge, assignment, and security interest) or (iii) for the enforcement of
remedies by the Administrative Agent or any other Secured Lenders.

 

 

 

               (r)          As of the Closing Date, Schedule 9 is a complete and
correct list of all insurance policies covering losses with respect to
Collateral for which each Grantor is a named insured.

14

--------------------------------------------------------------------------------




ARTICLE IV

COVENANTS

          4.1.          Further Assurances.

 

               (a)          Each Grantor will, from time to time and at each
Grantor’s expense, promptly execute and deliver such financing or continuation
statements, or amendments thereto and such patent or trademark filings and
promptly deliver such certificated securities, as may be necessary, or as
Administrative Agent may request, in order to perfect and preserve the pledge,
assignment, and security interest granted or purported to be granted hereby, and
take all further action in connection with the filing of such financing or
continuation statements or amendments thereto and such patent or trademark
office filings that Administrative Agent may reasonably request, in order to
perfect and protect any pledge, assignment, or security interest granted or
purported to be granted hereby, and the priority thereof, or to enable
Administrative Agent to exercise and enforce Administrative Agent’s and other
Secured Lenders’ rights and remedies hereunder with respect to any Collateral.

 

 

 

               (b)         In addition to such other information as shall be
specifically provided for herein, each Grantor shall furnish to Administrative
Agent such other information with respect to the Collateral as Administrative
Agent may reasonably request.

 

 

 

               (c)         Each Grantor authorizes Administrative Agent to file
one or more financing or continuation statements and amendments thereto and any
patent and trademark filings, relating to all or any part of the Collateral
without the authentication of any Grantor where permitted by Law.  A photocopy
or other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law.  Each Grantor ratifies its execution and delivery of,
and the filing of, any financing statement describing any of the Collateral
which was filed prior to the date of this Agreement.

 

 

 

               (d)         Each Grantor will not, and will not permit any Person
to, revise, modify, amend, or restate the Organization Documents of any Person
the Equity Interests in which is Pledged Equity Interests in a manner that
adversely affects the security interest of the Secured Party therein except as
permitted by the Credit Agreement, or terminate, cancel, or dissolve any such
Person except as permitted by the Credit Agreement.

 

 

 

               (e)         Each Grantor shall cooperate to determine what may or
shall be required to satisfy the Laws throughout the world with respect to the
recordation and validation of the license of Intellectual Property, or otherwise
to render this Agreement and the Intellectual Property effective, and shall
execute all documents which Administrative Agent reasonably determines to be
necessary or desirable to implement this subsection, including registered user
statements or other documents suitable for filing with the appropriate
Governmental Authorities.

15

--------------------------------------------------------------------------------




          4.2.          Place of Perfection; Records; Collection of Accounts,
Chattel Paper and Instruments.

 

               (a)         No Grantor shall change the jurisdiction of its
organization from the jurisdiction specified in Schedule 1, Section (a), its
type of entity from the type of entity specified in Schedule 1, Section (b), or
its name from the name specified in Schedule 1, unless the appropriate Grantor
has delivered to Administrative Agent 30 days prior written notice and taken
such actions as Administrative Agent may reasonably require with respect to such
change.  Each Grantor shall keep its chief executive office at the address
specified in Schedule 2, Section (a), and the office where it keeps its records
concerning the Accounts, and the originals of all Chattel Paper and Instruments,
at the address specified in Schedule 2, Section (b), unless the appropriate
Grantor has delivered to Administrative Agent 30 days prior written notice and
taken such actions as Administrative Agent may reasonably require with respect
to such change.  Each Grantor will hold and preserve such records and Chattel
Paper and Instruments and will permit representatives of Administrative Agent at
any time during normal business hours to inspect and make abstracts from and
copies of such records and Chattel Paper and Instruments.

 

 

 

               (b)        Except as otherwise provided in this Section 4.2(b),
each Grantor shall continue to collect, at its own expense, all amounts due or
to become due each Grantor under the Accounts, Chattel Paper, and Instruments. 
In connection with such collections, each Grantor may take (and, at
Administrative Agent’s direction, shall take) such action as each such Grantor
or Administrative Agent may deem necessary or advisable to enforce collection of
the Accounts, Chattel Paper, and Instruments; provided, however, that
Administrative Agent shall have the right, if an Event of Default exists and is
continuing, without notice to any Grantor, to notify the Account Debtors or
obligors under any Accounts, Chattel Paper, and Instruments of the assignment of
such Accounts, Chattel Paper, and Instruments to Administrative Agent and to
direct such Account Debtors or obligors to make payment of all amounts due or to
become due to each Grantor thereunder directly to Administrative Agent and, at
the expense of each Grantor, to enforce collection of any such Accounts, Chattel
Paper, and Instruments, and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as each Grantor might
have done or as Administrative Agent deems appropriate.  If any Event of Default
has occurred and is continuing and upon notice to the Borrower and the
applicable Grantor, all amounts and proceeds (including Instruments) received by
each Grantor in respect of the Accounts, Chattel Paper, and Instruments shall be
received in trust for the benefit of Administrative Agent hereunder, shall be
segregated from other funds and property of each Grantor and shall be forthwith
paid or delivered over to Administrative Agent in the same form as so received
(with any necessary indorsement) to be held as cash collateral, thereafter to be
applied as provided in the Credit Agreement.  Each Grantor shall not adjust,
settle, or compromise the amount or payment of any Account, Chattel Paper, or
Instrument, release wholly or partly any Account Debtor or obligor thereof, or
allow any credit or discount thereon, except in the ordinary course of business.

16

--------------------------------------------------------------------------------




          4.3.          Patents, Trademarks, and Copyrights.

 

               (a)          Each Grantor shall ensure that an acknowledgment
(approved in form and substance by Administrative Agent) containing a
description of all Collateral consisting of Intellectual Property shall have
been received and recorded by the United States Patent and Trademark Office
within one month after the execution of this Agreement with respect to United
States Patents and Trademarks and by the United States Copyright Office within
one month after the execution of this Agreement with respect to United States
registered Copyrights pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C.
§ 205, and otherwise as may be required by Administrative Agent pursuant to the
Laws of any other necessary jurisdiction to the extent that the revenue
generated and/or received by the Grantors in any foreign jurisdiction during any
year exceeds $100,000, to protect the validity of and to establish a legal,
valid, and perfected security interest in favor of Secured Party in respect of
all Collateral consisting of Patents, Trademarks, and Copyrights in which a
security interest may be perfected by filing, recording, or registration in the
United States and its territories and possessions, or in such other
jurisdictions as may be required by Administrative Agent, and no further or
subsequent filing, refiling, recording, rerecording, registration, or
reregistration is necessary (other than such actions as are necessary to perfect
the security interest with respect to any Collateral consisting of Patents,
Trademarks, and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

 

 

 

               (b)          No Grantor (either itself or through licensees or
sublicensees) will do any act, or omit to do any act, whereby any Patent may
become invalidated or dedicated to the public, and shall continue to mark any
products covered by a Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under Applicable Laws.

 

 

 

               (c)          Each Grantor (either itself or through licensees or
sublicensees) will, for each registered Trademark, (i) maintain such Trademark
in full force free from any claim of abandonment or invalidity for non-use;
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of United States federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under Applicable Law, and (iv) not use or permit the use of
such Trademark in violation of any third party rights.

 

 

 

               (d)          Each Grantor (either itself or through licensees or
sublicensees) will, for each work covered by a Copyright, continue to publish,
reproduce, display, adopt, and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under Applicable Laws.

 

 

 

               (e)          Each Grantor shall notify Administrative Agent
immediately if it knows that any Patent, Trademark, or Copyright may become
abandoned, lost, or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office, or any Governmental Authority in any
jurisdiction) regarding Grantor’s ownership of any Patent, Trademark, or
Copyright, its right to register the same, or to keep and maintain the same.

17

--------------------------------------------------------------------------------




 

               (f)          In no event shall any Grantor, either itself or
through any agent, employee, licensee, or designee, file an application for any
Patent, Trademark, or Copyright (or for the registration of any Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any jurisdiction, unless it
informs Administrative Agent within 15 Business Days of such filing, and, upon
request of Administrative Agent, executes and delivers any and all agreements,
instruments, documents, and papers as Administrative Agent may request to
evidence Administrative Agent’s and Secured Lenders’ security interest in such
Patent, Trademark, or Copyright, and each Grantor hereby appoints Administrative
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes.

 

 

 

               (g)          Each Grantor will take all necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office, or any Governmental
Authority in any other jurisdiction as may be required by Administrative Agent,
to maintain and pursue each application relating to the Patents, Trademarks,
and/or Copyrights (and to obtain the relevant grant or registration), and to
maintain each issued Patent and each registration of the Trademarks and
Copyrights, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference,
and cancellation proceedings against third parties.

 

 

 

               (h)          If any Grantor has reason to believe that any
Collateral consisting of a Patent, Trademark, or Copyright has been or is about
to be infringed, misappropriated, or diluted by a third party, each such Grantor
promptly shall notify Administrative Agent and shall, if consistent with good
business judgment, unless such Grantor shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral.

 

 

 

               (i)          If an Event of Default exists, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License, or Trademark License to
effect the collateral assignment of all of each Grantor’s right, title, and
interest thereunder to Administrative Agent or its designee.

 

 

 

               (j)          In no event shall any Grantor acquire or purchase
any patent, registered trademark, or registered copyright which any Grantor, in
its reasonable discretion, determines is material to the business operations of
such Grantor unless it informs Administrative Agent within 15 Business Days of
such purchase or acquisition, and, upon request of Administrative Agent,
executes and delivers any and all agreements, instruments, documents, and papers
as Administrative Agent may reasonably request to evidence Administrative
Agent’s and Secured Lenders’ security interest in such purchased or acquired
patent, registered trademark, or registered copyright.  Each Grantor hereby
appoints Administrative Agent as its attorney-in-fact to execute and file any
evidence of Administrative Agent’s security interest and Lien in any such
patent, registered trademark, or registered copyright (or for the application
for any patent or registration of any copyright) with the United States Patent
and Trademark Office, United States Copyright Office, or any Governmental
Authority in any other jurisdiction as may be reasonably required by
Administrative Agent, in connection with such purchase or acquisition of any
such patent, registered trademark, or registered copyright.

18

--------------------------------------------------------------------------------




 

               (k)         The parties acknowledge and agree that the
Intellectual Property is the sole and exclusive property of each applicable
Grantor, subject to the terms and conditions stated in this Agreement.  Other
than in connection with any security interest in the Intellectual Property that
any Grantor has granted to Secured Party, or any rights and remedies of Secured
Lenders under Applicable Law, neither Administrative Agent nor any other Secured
Lender shall challenge any Grantor’s ownership of the Intellectual Property. 
Each Grantor expressly retains all rights, prior to the occurrence of an Event
of Default, to license third parties to use the Intellectual Property for any
purpose whatsoever not in violation of the Loan Documents and which are not
exclusive as to prevent Administrative Agent from using any of the Intellectual
Property.

 

 

 

               (l)          The license granted to Administrative Agent
hereunder shall include the right of Administrative Agent to grant sublicenses
to others to use the Intellectual Property if an Event of Default exists, and to
enable such sublicensees to exercise any rights and remedies of Secured Lenders
with respect to the Collateral, as Administrative Agent reasonably deems
necessary or appropriate in the exercise of the rights and remedies of Secured
Lenders.  In any country where sublicenses are incapable of registration or
where registration of a sublicense will not satisfactorily protect the rights of
Grantor and Administrative Agent, Administrative Agent shall also have the right
to designate other parties as direct licensees of Grantor to use the
Intellectual Property if an Event of Default exists and to enable such direct
licensees to exercise any rights and remedies of Secured Lenders as such
licensees reasonably deem necessary or appropriate and Grantor agrees to enter
into direct written licenses with the parties as designated on the same terms as
would be applicable to a sublicense, and any such direct license may, depending
on the relevant local requirements, be either (a) in lieu of a sublicense or
(b) supplemental to a sublicense.  In either case, the parties hereto shall
cooperate to determine what shall be necessary or appropriate in the
circumstances.  For each sublicense to a sublicensee and direct license to a
licensee, Grantor appoints Administrative Agent its agent for the purpose of
exercising quality control over the sublicensee.  Grantor shall execute this
Agreement in any form, content and language suitable for recordation, notice
and/or registration in all available and appropriate agencies of foreign
countries as Administrative Agent may require.

 

 

 

               (m)         In connection with the assignment or other transfer
(in whole or in part) of its obligations to any other Person, Administrative
Agent may assign the license granted herein without Grantor’s consent and upon
such assignment or transfer such other Person shall thereupon become vested with
all rights and benefits in respect thereof granted to Administrative Agent under
this Agreement (to the extent of such assignment or transfer).

19

--------------------------------------------------------------------------------




 

               (n)         The parties hereto shall take reasonable action to
preserve the confidentiality of the Intellectual Property; provided, that
Administrative Agent shall not have any liability to any Person for any
disclosure of the Intellectual Property upon and after any realization upon
Collateral.

 

 

 

               (o)          Notwithstanding any other provisions of this
Agreement, nothing herein obligates any Grantor to pursue registration or other
protection of, and any Grantor may abandon, relinquish, withdraw or release, any
Intellectual Property determined by such Grantor as not in any way material to
the conduct of its business or operations.

          4.4.          Rights to Dividends and Distributions.  With respect to
any certificates, bonds, or other Instruments or Securities constituting a part
of the Collateral, Administrative Agent shall have authority if an Event of
Default exists and is continuing, either to have the same registered in
Administrative Agent’s name or in the name of a nominee, and, with or without
such registration, to demand of the issuer thereof, and to receive and receipt
for, any and all dividends (including any stock or similar dividend or
distribution) payable in respect thereof, whether they be ordinary or
extraordinary.  Administrative Agent shall send to the respective Grantor notice
of Administrative Agent’s election to take any action described in the preceding
sentence; provided any failure of any Grantor to receive any such notice shall
not invalidate any action taken by Administrative Agent or impair any of its
rights.  If any Grantor shall become entitled to receive or shall receive any
interest in or certificate (including, without limitation, any interest in or
certificate representing a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights arising from or relating to
any of the Collateral, whether as an addition to, in substitution of, as a
conversion of, or in exchange for any of the Collateral, or otherwise, each
Grantor agrees to accept the same as Administrative Agent’s agent and to hold
the same in trust on behalf of and for the benefit of Administrative Agent, and
to deliver the same immediately to Administrative Agent in the exact form
received, with appropriate undated stock or similar powers, duly executed in
blank, to be held by Administrative Agent, subject to the terms hereof, as
Collateral.  Unless an Event of Default exists, each Grantor shall be entitled
to receive all cash dividends and distributions paid in respect of any of the
Collateral (subject to the restrictions of any other Loan Document). 
Administrative Agent shall be entitled to all dividends and distributions, and
to any sums paid upon or in respect of any Collateral, upon the liquidation,
dissolution, or reorganization of the issuer thereof (except those constituting
Dispositions permitted under the Credit Agreement) which shall be paid to
Administrative Agent to be held by it as additional collateral security for and
application to the Secured Obligations at the discretion of Administrative
Agent.  All dividends paid or distributed in respect of the Collateral which are
received by any Grantor in violation of this Agreement shall, until paid or
delivered to Administrative Agent, be held by each Grantor in trust as
additional Collateral for the Secured Obligations.

          4.5.          Right of Administrative Agent to Notify Issuers.  If an
Event of Default exists and is continuing and at such other times as
Administrative Agent is entitled to receive dividends and other property in
respect of or consisting of any Collateral which is or represents an equity or
ownership interest in any Person (“Securities Collateral”), Administrative Agent
may notify issuers of the Securities Collateral to make payments of all
dividends and distributions directly to Administrative Agent and Administrative
Agent may take control of all Proceeds of any Securities Collateral.  Until
Administrative Agent elects to exercise such rights, if an Event of Default
exists, each Grantor, as agent of Administrative Agent, shall collect and
segregate all dividends and other amounts paid or distributed with respect to
the Securities Collateral.

20

--------------------------------------------------------------------------------




          4.6.          Insurance.  All policies of insurance required to be
maintained pursuant to Section 6.07 of the Credit Agreement insuring the
Equipment and Inventory shall be written for the benefit of Administrative Agent
for itself and the other Secured Lenders and each Grantor, as their interests
may appear, and shall provide for at least thirty Business Days’ prior written
notice of cancellation to Administrative Agent.  Upon reasonable request by
Administrative Agent, each Grantor shall promptly furnish to Administrative
Agent evidence of such insurance in form and content satisfactory to
Administrative Agent.  If any Grantor fails to perform or observe any applicable
covenants as to insurance, Administrative Agent may at its option obtain
insurance on only Secured Lenders’ interest in the Equipment and Inventory, any
premium thereby paid by Administrative Agent to become part of the Secured
Obligations, bear interest prior to the existence of an Event of Default, at the
then applicable Base Rate, and during the existence of an Event of Default, at
the lesser of (i) the Highest Lawful Rate and (ii) the Default Rate.  If
Administrative Agent maintains such substitute insurance, the premium for such
insurance shall be due on demand and payable by the applicable Grantor to
Administrative Agent.  Each Grantor grants and appoints Administrative Agent its
attorney-in-fact to, if an Event of Default exists, endorse any check or draft
that may be payable to each such Grantor in order to collect any payments in
respect of insurance, including any refunds of unearned premiums in connection
with any cancellation, adjustment, or termination of any policy of insurance. 
Any such sums collected by Administrative Agent shall be credited, except to the
extent applied to the purchase by Administrative Agent of similar insurance, to
any amounts then owing on the Secured Obligations in accordance with the Credit
Agreement.

          4.7.          Transfers and Other Liens.  No Grantor shall (a) Dispose
of any of the Collateral, except as permitted under the Credit Agreement and the
other Loan Documents, or (b) create or permit to exist any Lien upon or with
respect to any of the Collateral, except for Permitted Liens.

          4.8.          Administrative Agent Appointed Attorney-in-Fact.  Each
Grantor hereby irrevocably appoints Administrative Agent Grantor’s
attorney-in-fact, with full authority in the place and stead of each Grantor and
in the name of each Grantor or otherwise to take any action and to execute any
instrument which Administrative Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation
(provided that the actions listed in each clause below other than the obtainment
of insurance may only be taken or exercised if an Event of Default exists):

 

               (a)          to obtain and adjust insurance required to be paid
to Administrative Agent pursuant to Section 4.6;

 

 

 

               (b)          to ask, demand, collect, sue for, recover,
compromise, receive, and give acquittance and receipts for moneys due and to
become due under or in connection with the Collateral;

21

--------------------------------------------------------------------------------




 

               (c)          to receive, indorse, and collect any drafts or other
Instruments, Documents, and Chattel Paper, in connection therewith; and

 

 

 

               (d)          to file any claims or take any action or institute
any proceedings which Administrative Agent may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce compliance with
the terms and conditions of any Collateral or the rights of Administrative Agent
with respect to any of the Collateral.  EACH GRANTOR HEREBY IRREVOCABLY GRANTS
TO ADMINISTRATIVE AGENT EACH SUCH GRANTOR’S PROXY (EXERCISABLE ONLY IF AN EVENT
OF DEFAULT EXISTS) TO VOTE ANY SECURITIES COLLATERAL AND APPOINTS ADMINISTRATIVE
AGENT EACH SUCH GRANTOR’S ATTORNEY-IN-FACT TO PERFORM ALL OBLIGATIONS OF GRANTOR
UNDER THIS AGREEMENT AND TO EXERCISE ALL OF ADMINISTRATIVE AGENT’S AND EACH
OTHER SECURED PARTY’S RIGHTS HEREUNDER.  THE PROXY AND EACH POWER OF ATTORNEY
HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED
(INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED WITH AN INTEREST
AND ARE IRREVOCABLE PRIOR TO FINAL PAYMENT IN FULL OF THE SECURED OBLIGATIONS.

          4.9.          Dilution of Ownership.  As to any Pledged Equity
Interests, unless otherwise permitted by the Credit Agreement, no Grantor will
consent to or approve of the issuance of (a) any additional shares of any class
of Equity Interests of such issuer (unless immediately upon issuance additional
Equity Interests are pledged and delivered to the Administrative Agent pursuant
to the terms hereof to the extent necessary to give Secured Party a security
interest after such issuance in at least the same percentage of such issuer’s
outstanding securities or other equity interest as Secured Party had before such
issuance), (b) any instrument convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such securities or other equity interests, or
(c) any warrants, options, contracts or other commitments entitling any third
party to purchase or otherwise acquire any such securities or other equity
interests.  The foregoing shall not apply to any equity interests in Borrower.

          4.10.        Restrictions on Securities.  No Grantor will enter into
any agreement creating, or otherwise permit to exist, any restriction or
condition upon the transfer, voting or control of any Pledged Equity Interests,
except as (a) consented to in writing by the Secured Party, (b) required by
provisions of applicable Securities Laws or state securities Laws (which
provisions are subject to Laws that expressly prohibit waiver of such
provision), or (c) otherwise permitted by the Credit Agreement.  No issuer of
any Pledged Equity Interests, which is either a partnership or limited liability
company, shall amend or restate its partnership agreement or certificate of
organization or operating agreement, respectively, or other governance document,
to provide that any Equity Interest of such Issuer is a security governed by
Chapter 8 of the Code or permit any Equity Interest of such issuer to be
evidenced by a certificate or other instrument. 

22

--------------------------------------------------------------------------------




ARTICLE V

RIGHTS AND POWERS OF SECURED PARTIES.

          5.1.          Administrative Agent May Perform.  If any Grantor fails
to perform any agreement contained herein, Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of
Administrative Agent incurred in connection therewith shall be payable by each
such Grantor under Section 5.6.

          5.2.          Administrative Agent’s Duties.  The powers conferred on
Administrative Agent hereunder are solely to protect Secured Lenders’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by Secured Lenders hereunder, neither
Administrative Agent nor any other Secured Lender shall have any duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Collateral, whether or not Administrative Agent or any other Secured Lender has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own
property.  Except as provided in this Section 5.2, neither Administrative Agent
nor any other Secured Lender shall have any duty or liability to protect or
preserve any Collateral or to preserve rights pertaining thereto.  Nothing
contained in this Agreement shall be construed as requiring or obligating
Administrative Agent or any other Secured Lender, and neither Administrative
Agent nor any other Secured Lender shall be required or obligated, to
(a) present or file any claim or notice or take any action, with respect to any
Collateral or in connection therewith or (b) notify any Grantor of any decline
in the value of any Collateral.

          5.3.          Remedies.  If an Event of Default exists:

 

               (a)          Administrative Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it or any other Secured Lender pursuant to any Applicable
Law, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral), and also may
require each Grantor to, and each Grantor will at its expense and upon request
of Administrative Agent forthwith, assemble all or part of the Collateral as
directed by Administrative Agent and make it available to Administrative Agent
at a place to be designated by Administrative Agent which is reasonably
convenient to both parties at public or private sale, at any of Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Administrative Agent may deem commercially reasonable. 
Each Grantor agrees that, to the extent notice of sale shall be required by Law,
ten days’ notice to each Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

23

--------------------------------------------------------------------------------




 

               (b)          All cash proceeds received by Administrative Agent
upon any sale of, collection of, or other realization upon, all or any part of
the Collateral shall be applied as set forth in Section 8.03 of the Credit
Agreement.

 

 

 

               (c)          All payments received by each Grantor under or in
connection with any Collateral shall be received in trust for the benefit of
Administrative Agent, shall be segregated from other funds of each such Grantor,
and shall be forthwith paid over to Administrative Agent in the same form as so
received (with any necessary indorsement).

 

 

 

               (d)          Because of the Securities Act of 1933, as amended
(“Securities Act”), and other Laws, including without limitation state “blue
sky” Laws, or contractual restrictions or agreements, there may be legal
restrictions or limitations affecting Administrative Agent in any attempts to
dispose of the Collateral and the enforcement of rights under this Agreement. 
For these reasons, Administrative Agent is authorized by each Grantor, but not
obligated, if any Event of Default exists, to sell or otherwise dispose of any
of the Collateral at private sale, subject to an investment letter, or in any
other manner which will not require the Collateral, or any part thereof, to be
registered in accordance with the Securities Act, or any other Law. 
Administrative Agent is also hereby authorized by each Grantor, but not
obligated, to take such actions, give such notices, obtain such consents, and do
such other things as Administrative Agent may deem required or appropriate under
the Securities Act or other securities Laws or other Laws or contractual
restrictions or agreements in the event of a sale or disposition of any
Collateral.  Each Grantor understands that Administrative Agent may in its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Collateral than would
otherwise be obtainable if same were registered and/or sold in the open market. 
No sale so made in good faith by Administrative Agent shall be deemed to be not
“commercially reasonable” because so made.  Each Grantor agrees that if an Event
of Default exists, and Administrative Agent sells the Collateral or any portion
thereof at any private sale or sales, Administrative Agent shall have the right
to rely upon the advice and opinion of appraisers and other Persons, which
appraisers and other Persons are acceptable to Administrative Agent, as to the
best price reasonably obtainable upon such a private sale thereof.  In the
absence of bad faith or gross negligence, such reliance shall be prima facie
evidence that Administrative Agent and the other Secured Lenders handled such
matter in a commercially reasonable manner under Applicable Law.

 

 

 

               (e)          After notice to Grantor, Administrative Agent and
such Persons as Administrative Agent may reasonably designate shall have the
right, at Grantor’s own cost and expense, to verify under reasonable procedures,
the validity, amount, quality, quantity, value, condition, and status of, or any
other matter relating to, the Collateral, including, in the case of Accounts or
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Collateral for the purpose of making such a
verification.  Administrative Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Lender.

24

--------------------------------------------------------------------------------




 

               (f)          For purposes of enabling Administrative Agent to
exercise rights and remedies under this Agreement, each Grantor grants (to the
extent not otherwise prohibited by a license with respect thereto) to
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor or any other Person,
provided, that if the license granted to Administrative Agent is a sublicense,
each Grantor shall be solely responsible for, and indemnify Administrative Agent
against, any royalty or other compensation payable to Grantor’s licensor or
other Person) to use, if an Event of Default exists, all of Grantor’s Software,
and including in such license reasonable access to all media in which any of the
licensed items may be recorded and all related manuals.

 

 

 

               (g)          For the purpose of enabling Administrative Agent to
exercise rights and remedies under this Agreement, each Grantor grants (to the
extent not otherwise prohibited by a license with respect thereto) to
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor or any other Person) to
use, license, or sub-license, if an Event of Default exists, any of the
Collateral consisting of Intellectual Property and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all Software used for
the use, compilation, or printout thereof.  In connection therewith, each
Grantor shall  execute and deliver a license agreement to Administrative Agent
to evidence the grant of such license.  The use of such license by
Administrative Agent shall be exercised, at the option of Administrative Agent,
if an Event of Default exists; provided that any license, sub-license, or other
transaction entered into by Administrative Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default; provided further, Administrative Agent shall use reasonable efforts to
limit the duration of each such license or sub-license to the time period ending
upon the cure of such Event of Default in accordance with the Loan Documents.

          5.4.          Appointment of Receiver or Trustee.  In connection with
the exercise of Secured Lenders’ rights under this Agreement or any other Loan
Document, Administrative Agent may, if an Event of Default exists resulting in
the acceleration of any of the Secured Obligations or following any Loan Party’s
failure to pay any of the Secured Obligations at maturity, obtain the
appointment of a receiver or trustee to assume, upon receipt of all necessary
judicial or other Governmental Authority consents or approvals, control of or
ownership of any Permits.  Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Administrative
Agent under this Agreement or any other Loan Document.  Upon the appointment of
such trustee or receiver, each Grantor shall cooperate, to the extent necessary
or appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer of
control or assignment of each Grantor’s Permits to the receiver or trustee.

25

--------------------------------------------------------------------------------




          5.5.          INDEMNITY AND EXPENSES

 

               (a)          EACH GRANTOR SHALL INDEMNIFY (WHICH SHALL BE PAYABLE
FROM TIME TO TIME ON DEMAND) SECURED LENDERS FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES) GROWING
OUT OF OR RESULTING FROM THIS AGREEMENT (INCLUDING ENFORCEMENT OF THIS
AGREEMENT), EXPRESSLY INCLUDING SUCH CLAIMS, LOSSES, OR LIABILITIES ARISING OUT
OF MERE NEGLIGENCE OF ANY SECURED PARTY, EXCEPT CLAIMS, LOSSES, OR LIABILITIES
RESULTING FROM ANY SECURED LENDER’S (i) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OR (ii) BREACH IN BAD FAITH OF ITS OBLIGATIONS HEREUNDER.

 

 

 

               (b)          EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE
AGENT (AND EACH SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES THE
AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH ADMINISTRATIVE
AGENT (AND EACH SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES MAY
INCUR IN CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT.

 

 

 

               (c)          EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE
AGENT (AND EACH SUB-AGENT THEREOF), EACH OTHER SECURED LENDER AND THEIR
RESPECTIVE RELATED PARTIES THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING THE
FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH
ADMINISTRATIVE AGENT (AND EACH SUB-AGENT THEREOF), SUCH OTHER SECURED LENDER AND
THEIR RESPECTIVE RELATED PARTIES MAY INCUR IN CONNECTION WITH (I) THE CUSTODY,
PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER
REALIZATION UPON, ANY OF THE COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY
OF THE RIGHTS OF ANY SECURED LENDER HEREUNDER, OR (III) THE FAILURE BY GRANTOR
TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.

ARTICLE VI

MISCELLANEOUS

          6.1.          Maximum Liability.  Anything in this Agreement to the
contrary notwithstanding, the obligations of each Grantor (other than Borrower)
hereunder shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable Law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of each Grantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of each Grantor in respect of intercompany indebtedness to other Loan Parties or
Affiliates of other Loan Parties to the extent that such indebtedness would be
discharged in an amount equal to the amount paid or property conveyed by each
Grantor under the Loan Documents) and after giving effect as assets, subject to
Section 6.2, to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation or contribution of each
Grantor pursuant to (a) Applicable Law or (b) any agreement providing for an
equitable allocation among each Grantor and other Loan Parties of obligations
arising under the Loan Documents. 

26

--------------------------------------------------------------------------------




          6.2.          Waiver of Subrogation.  No Grantor shall assert,
enforce, or otherwise exercise (a) any right of subrogation to any of the rights
or Liens of any Secured Lender or any other beneficiary against any other Loan
Party or any Collateral or other security, or (b) any right of recourse,
reimbursement, contribution, indemnification, or similar right against any other
Loan Party on all or any part of the Obligations or any other Loan Party, and
each Grantor hereby waives any and all of the foregoing rights and the benefit
of, and any right to participate in, and Collateral or other security given to
or for the benefit of any Secured Lender or any other beneficiary to secure
payment of the Obligations.  This Section 6.2 shall survive the termination of
this Agreement, and any satisfaction and discharge of each Grantor by virtue of
any payment, court order, or Law.

          6.3.          Cumulative Rights.  All rights of Administrative Agent
and each other Secured Lender under the Loan Documents are cumulative of each
other and of every other right which Administrative Agent and each other Secured
Lender may otherwise have at Law or in equity or under any other agreement.  The
exercise of one or more rights shall not prejudice or impair the concurrent or
subsequent exercise of other rights.

          6.4.          Amendments; Waivers.  Any term, covenant, agreement, or
condition of this Agreement may be amended, and any right under this Agreement
may be waived, if, but only if, such amendment or waiver is in writing and is
signed by Administrative Agent and, in the case of an amendment, by each
Grantor.  Unless otherwise specified in such waiver, a waiver of any right under
this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.  No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of any Secured Lender under
this Agreement or Applicable Law, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right of any Secured Lender under this Agreement or Applicable Law.

          6.5.          Continuing Security Interest.

 

               (a)          This Agreement creates a continuing security
interest in the Collateral and shall (x) remain in full force and effect until
the Release Date, (y) be binding upon each Grantor, its successors and assigns,
and (z) inure to the benefit of, and be enforceable by, Administrative Agent and
its successors, transferees and assigns.  Upon the Release Date, this Agreement
and all obligations (other than those expressly stated to survive such
termination) of Administrative Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the granting parties and
Administrative Agent will, at Grantor’s expense, execute and deliver to each
Grantor or authorize such Grantor to file such documents (including without
limitation UCC termination statements) as each such Grantor shall reasonably
request to evidence such termination and shall deliver to such Grantor any
Collateral held by or on behalf of Administrative Agent hereunder.

27

--------------------------------------------------------------------------------




 

Each Grantor agrees that to the extent that Administrative Agent or any other
Secured Lender receives any payment or benefit and such payment or benefit, or
any part thereof, is subsequently invalidated, declared to be fraudulent or
preferential, set aside or is required to be repaid to a trustee, receiver, or
any other Person under any Debtor Relief Law, common law or equitable cause,
then to the extent of such payment or benefit, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by Administrative Agent or any other Secured Lender, to the extent that
Administrative Agent or any other Secured Lender did not directly receive a
corresponding cash payment, shall be added to and be additional Secured
Obligations payable upon demand by Administrative Agent or any other Secured
Lender and secured hereby, and, if the Lien and security interest hereof shall
have been released, such Lien and security interest shall be reinstated with the
same effect and priority as on the date of execution hereof all as if no release
of such Lien or security interest had ever occurred.

 

 

 

               (b)          In connection with any sale or other disposition of
Collateral permitted by the Credit Agreement, the Lien pursuant to this
Agreement on such sold or disposed of Collateral shall be automatically
released.  In connection with the sale or other disposition of Collateral
permitted under the Credit Agreement, Administrative Agent shall, upon receipt
from the Borrower of a written request for the release of such Collateral
subject to such sale or other disposition, identifying such Collateral, deliver
to such Grantor, as the case may be, such Collateral held by Administrative
Agent hereunder and execute and deliver to the relevant Grantor (at the sole
cost and expense of such Grantor) or authorize such Grantor to file all releases
or other documents (including without limitation UCC termination statements)
necessary or reasonably desirable for the release of Liens created hereby on
such Collateral as such Grantor may reasonably request.

          6.6.          GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO
JURISDICTION AND SERVICE OF PROCESS.

 

               (a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE AND APPLICABLE FEDERAL LAW.

 

 

 

               (b)          EACH GRANTOR, THE SECURED PARTY AND EACH OTHER
SECURED LENDER, BY ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH GRANTOR, THE SECURED PARTY AND EACH OTHER SECURED LENDER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

28

--------------------------------------------------------------------------------




 

EACH GRANTOR, THE SECURED PARTY AND EACH OTHER SECURED LENDER BY ACCEPTANCE
HEREOF, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY, ANY OTHER SECURED
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 

               (c)          EACH GRANTOR, THE SECURED PARTY AND EACH OTHER
SECURED LENDER, BY ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH GRANTOR, THE SECURED PARTY AND EACH
OTHER SECURED LENDER, BY ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

 

               (d)          EACH GRANTOR, THE SECURED PARTY AND EACH OTHER
SECURED LENDER, BY ACCEPTANCE HEREOF, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF EACH GRANTOR, THE SECURED
PARTY AND EACH OTHER SECURED LENDER, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

 

 

               (e)          EACH GRANTOR, THE SECURED PARTY AND EACH OTHER
SECURED LENDER, BY ACCEPTANCE HEREOF,  HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH GRANTOR, THE SECURED PARTY AND EACH OTHER SECURED LENDER, BY
ACCEPTANCE HEREOF,  HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

29

--------------------------------------------------------------------------------




          6.7.          Administrative Agent’s Right to Use Agents. 
Administrative Agent may exercise its rights under this Agreement through an
agent or other designee.

          6.8.          No Interference, Compensation or Expense. 
Administrative Agent may exercise its rights under this Agreement (a) without
resistance or interference by any Grantor and (b) without payment of any rent,
license fee, or compensation of any kind to any Grantor.

          6.9.          Waivers of Rights Inhibiting Enforcement.  Each Grantor
waives (a) any claim that, as to any part of the Collateral, a private sale,
should Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for such Collateral, (b) except as
otherwise provided in this Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN CONNECTION WITH  ADMINISTRATIVE
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT EACH
GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED
LENDERS’ RIGHTS HEREUNDER and (c) all rights of redemption, appraisement or
valuation.

          6.10.        Obligations Not Affected.  To the fullest extent not
prohibited by Applicable Law, the obligations of each Grantor under this
Agreement shall remain in full force and effect without regard to, and shall not
be impaired or affected by:

 

               (a)          any amendment, addition, or supplement to, or
restatement of any Loan Document or any instrument delivered in connection
therewith or any assignment or transfer thereof;

 

 

 

               (b)          any exercise, non-exercise, or waiver by Secured
Party or any other Secured Lender of any right, remedy, power, or privilege
under or in respect of, or any release of any guaranty, any collateral, or the
Collateral or any part thereof provided pursuant to, this Agreement or any Loan
Document;

30

--------------------------------------------------------------------------------




 

               (c)          any waiver, consent, extension, indulgence, or other
action or inaction in respect of this Agreement or any Loan Document or any
assignment or transfer of any thereof;

 

 

 

               (d)          any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, or the like of any Loan
Party or any other Person, whether or not each Grantor shall have notice or
knowledge of any of the foregoing; or

 

 

 

               (e)          any other event which may give a Grantor or any
other Loan Party a defense to, or a discharge of, any of its obligations under
any Loan Document.

          6.11.        Notices and Deliveries.  All notices and other
communications provided for hereunder shall be effectuated in the manner
provided for in Section 10.02 of the Credit Agreement, provided that if a notice
or communication hereunder is to a Grantor other than the Borrower, said notice
shall be addressed to such Grantor, in care of the Borrower at the Borrower’s
then current address (or facsimile number) for notice under the Credit
Agreement.

          6.12.        Severability.  If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future Laws during the
term thereof, (a) such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid, or
unenforceable provisions.

          6.13.        Successors and Assigns.  All of the provisions of this
Agreement shall be binding and inure to the benefit of the parties hereto and
their respective successors and assigns (including, as to each Grantor, all
Persons who may become bound as a debtor or a new debtor to this Agreement);
provided, each Grantor may not assign any of its rights or obligations under
this Agreement, except as a result of the consummation of a transaction
permitted under Section 7.04 of the Credit Agreement.

          6.14.        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto were upon the same instrument.

          6.15.        Waiver.  To the extent not prohibited by Applicable Law,
each Grantor, which is a partner in any partnership in which any Pledged
Partnership Interests are being pledged hereunder, a member in any limited
liability company in which any Pledged Membership Interests are being pledged
hereunder, or a trustee, settlor or beneficiary of any trust in which Pledged
Trust Interests are being pledged hereunder, hereby agrees that any provision of
any Organization Document, the Delaware Limited Liability Company Act (as it may
be amended or restated) or any other governance document that in any manner
restricts, prohibits or provides conditions to (a) the grant of a Lien on any
interest in such partnership, limited liability company or trust, (b) any
transfer of any interest in such partnership, limited liability company or
trust,

31

--------------------------------------------------------------------------------




(c) any change in management or control of such partnership, limited liability
company or trust, or (d) any other exercise by the Administrative Agent of any
rights pursuant to this Agreement, any other Loan Document or Law shall not
apply to (i) the grant of any Lien hereunder, (ii) the execution, delivery and
performance of this Agreement by any such Grantor, or (iii) the foreclosure or
other realization upon any interest in any Pledged Equity Interest. 
Furthermore, each such Grantor agrees that it will not permit any amendment to
or restatement of any Organization Document or any other governance document in
any manner to adversely affect the Administrative Agent’s ability to foreclose
on any Pledged Equity Interest or which conflicts with the provisions of this
Section 6.15 without the prior written consent of the Administrative Agent.

          6.16.          ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT, TOGETHER
WITH THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

32

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective duly authorized officers as
of the date first above written.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

/s/ MEL G. BREKHUS

 

 

--------------------------------------------------------------------------------

 

 

Mel G. Brekhus

 

 

President and Chief Executive Officer

Schedule 9 - 1

--------------------------------------------------------------------------------




 

BROOKHOLLOW CORPORATION

 

BROOK HOLLOW PROPERTIES, INC.

 

BROOKHOLLOW OF ALEXANDRIA, INC.

 

BROOKHOLLOW OF VIRGINIA, INC.

 

SOUTHWESTERN FINANCIAL CORPORATION

 

CREOLE CORPORATION

 

PARTIN LIMESTONE PRODUCTS, INC.

 

RIVERSIDE CEMENT HOLDINGS COMPANY

 

TXI AVIATION, INC.

 

TEXAS CEMENT COMPANY

 

TXI RIVERSIDE INC.

 

TXI TRANSPORTATION COMPANY

 

TXI CALIFORNIA INC.

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Richard M. Fowler

 

 

Vice President - Finance

Schedule 9 - 2

--------------------------------------------------------------------------------




 

PACIFIC CUSTOM MATERIALS, INC.

 

TXI POWER COMPANY

 

 

 

 

By:

/s/ KENNETH R. ALLEN

 

 

--------------------------------------------------------------------------------

 

 

Kenneth R. Allen

 

 

Vice President - Treasurer

Schedule 9 - 3

--------------------------------------------------------------------------------




 

RIVERSIDE CEMENT COMPANY

 

 

 

 

By:

/s/ KENNETH R. ALLEN

 

 

--------------------------------------------------------------------------------

 

 

Kenneth R. Allen

 

 

Assistant General Manager - Treasurer

Schedule 9 - 4

--------------------------------------------------------------------------------




 

TEXAS INDUSTRIES HOLDINGS, LLC

 

TEXAS INDUSTRIES TRUST

 

TXI LLC

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Richard M. Fowler

 

 

President

 

 

 

 

TXI OPERATING TRUST

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Richard M. Fowler

 

 

Vice President and Chief Financial Officer

 

 

 

 

TXI OPERATIONS, LP

 

 

 

 

By:

TXI OPERATING TRUST, its general partner

 

 

 

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Richard M. Fowler

 

 

Vice President and Chief Financial Officer

Schedule 9 - 5

--------------------------------------------------------------------------------




 

SECURED PARTY:

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ PAUL FOLINO

 

 

--------------------------------------------------------------------------------

 

Name:

Paul Folino

 

Title:

Assistant Vice President

Schedule 9 - 6

--------------------------------------------------------------------------------